       Case 2:19-cr-00107-KJM Document 483 Filed 06/11/20 Page 1 of 1

 1   JOHN BALAZS, Bar #157287
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, California 95814
 3   Telephone: (916) 447-9299
     John@Balazslaw.com
 4
     Attorney for Defendant
 5   BRANT DANIEL
 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
      UNITED STATES OF AMERICA,                       No. 2:19-CR-0107-KJM
12
                         Plaintiff,                   ORDER TO SEAL
13                                                    DOCUMENTS
               v.
14
      BRANT DANIEL,
15
                         Defendant.
16

17

18
              Upon application of defendant Brant Daniel, through counsel, and good cause being
19

20   shown,

21            IT IS HEREBY ORDERED that Exhibit A to defendant Brant Daniel’s motion for urgent

22   medical care filed June 9, 2020 be SEALED until ordered unsealed by the Court.
23
     Dated: June 11, 2020
24

25

26

27

28
